DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because in the last sentence, there appears to be some misspellings.  For example, the deodorant puck should be “fully retracted”.  Correction is required.  See MPEP § 608.01(b).

Allowable Subject Matter
Claims 1-22 are allowed.
The following is a statement of reasons for allowance:  claims 1, 13, and 22 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
The prior art of record, Bushell (US 10,743,636), does not teach “the dial including a clutch receipt structure; a clutch positioned within the clutch receipt structure of the dial, the clutch including a spindle receipt structure; the inner surface of the sleeve being provided with at least one guiding rail extending longitudinally from the distal end of the sleeve to a terminating widened stopper, a length of the at least one guiding rail being less than the longitudinal length of the sleeve; an operating end structured to removably couple to the spindle receipt structure of the clutch” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 1 and 13.
The prior art of record, Bushell (US 10,743,636), does not teach “a reusable deodorant case having an inner surface provided with at least one longitudinally extending cartridge-receipt groove; the outer surface of the sleeve provided with at least one guiding rail; a platform having at least one projecting tab for slideably mating with the at least one guiding groove of the sleeve; and wherein further rotation of the dial along the first predetermined rotational direction after the at least one tab of the platform contacts the terminal end of the at least one guiding groove of the sleeve operates to at least partially eject the deodorant cartridge from the body of the deodorant case.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 22.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
This application is in condition for allowance except for the following formal matters: 
Abstract objection as discussed supra.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER C CHIANG whose telephone number is (571)270-5613.  The examiner can normally be reached on Mon-Fri 10 AM- 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER C CHIANG/Primary Examiner, Art Unit 3754